Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/9/22 has been entered and fully considered.
Claims 1-6, 8-10, 12-18, 28-30 remain pending.
The previous 35 USC 112f interpretation of claims 13 and 15 has been withdrawn due to the amendment. 
The previous 35 USC 112a, 112b and 112d rejections of claims 8, 9, 13-14, 17, 18, 27, 31 have been withdrawn due to the current amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amended claim recites “wherein said support elements are stacked and inserted into said housing seat, said membrane resting on said stacked support elements”. However, claim 1 from which it depends recites the limitation “said membrane being interposed between two of the support elements in a sandwiched arrangement”. The amendment to claim 6 alters the arrangement of the stacked elements and membrane claimed in independent claim 1, therefore claim 6 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 12-18, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over PICARD (US 20040091397) in view of LACEY (US 20030215940) in view of ANNALA (US 20080076170) further in view of WELTER (US 2007/0042490).
With respect to claim 1, 15, PICARD discloses a culture dish (bioreactor) with a plurality of wells (container) that have a side wall, bottom wall, and a top opening (Fig 1A, B), a hanger (intermediate wall) inside the well dividing it into an upper and lower chamber (Fig 2, 0029), the hanger supporting a membrane (0024, Fig 1A), and a portion of the hanger (intermediate wall) resting on the side wall of the well (Figs 1B), the hanger providing a neck region (shoulder) around the hole (housing seat) for a membrane to be inserted (Figs 1B, D, 0024, 0029). 
PICARD does not explicitly disclose a cap to cover the top opening of the wells. However, LACEY discloses a multi well assembly comprising a plate well with a side wall, bottom wall to define the inner chambers, and a top opening of the wells covered by a cover (cap) with peripheral flange (seal), having an insert article with a membrane placed therein (Fig 9a,b 0043). It would have been obvious to one of ordinary skill in the art to modify the device of PICARD at the time the invention was filed to include the cover of LACEY because it controls water loss by evaporation (sealing element for liquid fluids) while allowing gas exchange and maintain sterility (LACEY 0032).  
PICARD discloses one annular retention element (Fig 1) that supports the membrane, does not explicitly disclose a plurality of annular support elements, said membrane being interposed between two of the support elements in a sandwiched arrangement in the housing seat. However ANNALA discloses a cell culture insert comprising two rings (annular support elements) with a cell growth material, such as a membrane sandwiched between them (Fig 1, 0029) which is then inserted into a housing for cell culture (Fig 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of PICARD to include the annular support elements with the membrane interposed between two of them because it provides the option to use the insert with a variety of materials and samples chosen by researchers (0020) and it allows for removal of the ring from the body after the desired cultivation period to unload the substrate with cells without disturbing the viability of the cells and later installation in vivo (0018).
PICARD does not explicitly disclose an inlet and outlet port in one wall of the chamber. However, WELTER discloses inlet and outlet ports provided in the sidewalls (formed in the least one side wall) for the chamber in which the ports can be resealable by suitable means known in the art such as a cap, plug, or self-sealing gasket (polymer septum) (0047, Fig 3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of PICARD to include the inlet/outlet as disclosed by WELTER because it allows for establishment of a stable cellular environment in the bio chamber while allowing flow through for replenishment of media (0043). 
With respect to claim 2, PICARD discloses the hanger in a cup shape (cup element) which has the membrane placed at the bottom (Fig 1B, D, 0024).
With respect to claim 3, PICARD discloses the hanger (cup element) has an upper rim with a protruding region that rests on the side wall (Fig 1B, D, 0024). 
With respect to claim 4, PICARD discloses the neck (housing seat) is obtained in the material (thickness) of the bottom of the hanger (Fig 1A, C). 
With respect to claim 5, PICARD discloses a retention element (support element) with a central hole (perforated at the center) that is inserted to the neck of the hanger in which the membrane is attached to the retention element (resting on) (0024, Fig 1B, 1D). 
With respect to claim 6, PICARD does not explicitly disclose multiple support elements stacked with the membrane between in the housing seat. However WELTER discloses a bioreactor system with the membrane sandwiched between two frames (support elements) inserted into a module (housing seat) (0040, Fig 3-4). It would have been obvious to one of ordinary skill in the art to modify the support element to be configured as disclosed by WELTER because it allows for culture of cells in an enclosed chamber under desired perfusion conditions to form a construct which can then later be removed and utilized (0077-0080). 
With respect to claim 8, LACEY discloses the membrane is attached to the insert via adhesive bonding (gluing material interspersed between membrane and said support) (0034). It would have been obvious to one of ordinary skill in the art to modify the device of PICARD to include the adhesive attachment for the membrane to the support as taught by LACEY because it was a well-known method of attachment (0034). 
With respect to claim 9, PICARD does not explicitly disclose the membrane is made as one piece with the cup element. However, LACEY discloses the insert article (cup element) has a permeable membrane attached permanently (becomes one piece) (0035, 0042). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the membrane as one piece with the cup element, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). MPEP 2144.04.
With respect to claim 10, means for height adjustment is interpreted under 35 USC 112 to be the shim or appendages as disclosed in the currently filed Specification. PICARD discloses the hanger can be arranged with the membrane closer or further from the surface of the culture dish by a pillar (shim, appendage) (Fig 1F, 0025). 
With respect to claim 12, PICARD discloses the device has a plate with a specific thickness and shape that is contact with the bottom of the well (Fig 10B). 
With respect to claims 13-14, PICARD does not explicitly disclose a fluid circuit connected to the well. However, WELTER discloses the chamber can be perfused with media using a pump (0008) via an inlet connected to a fluid feed line (delivery pipe) and an outlet pipe coupled to a fluid exhaust line (return pipe) forming a fluid circuit, wherein the flow is controlled with valves on the ports (0043-44, Figs 2, 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of PICARD to include the fluid circuit as disclosed by WELTER because it allows for establishment of a stable cellular environment in the bio chamber while allowing flow through for replenishment of media (0043).
With respect to claim 16, PICARD discloses the device further includes a sensor outside the walls of the lower chamber (Fig 1F, 2, 0026). 
With respect to claim 17, PICARD discloses the membrane is coated with a biochemical layer and cells (made at least partially of cells of living tissue) (0029). 
With respect to claims 28-30, PICARD discloses the device is used for a variety of assays including drug studies (configured to analyze)(0023) and that there are multiple bioreactors (Fig 10A, 10B) in the system, in which the bioreactors are capable (configured to receive) of containing or receiving any of the claimed cells, tissues, molecules claimed (0023, 0029). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  

With respect to claim 18, PICARD discloses systems of multiple bioreactors (Fig 10A, B) but does not explicitly disclose the bioreactors are connected with one another through a fluid circuit. However WELTER discloses the bioreactor can be connected via the fluid lines (connected through a fluid circuit). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-10, 12-18, 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant specifically argued that the newly amended features of claim 1 were not taught by PICARD in view of LACEY. However, the current rejection relies upon PICARD in view of ANNALA to address these added limitations. 
Additionally, the current amendment adds limitations similar to previous claim 11 into current claim 1.  Applicant argues that the amended claim 1 is allowable over PICARD, LACEY and WELTER, as applied previously to claim 11, but does not provide any specific arguments against the previously stated teachings of WELTER nor the combination. Therefore the examiner maintains the rejection of claim 1 over PICARD in view of WELTER as it is noted that Applicant’s present no clear arguments why the cited portion of the references do not teach these features.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5583037 is cited as it is related to a membrane co-culture insert having annular support elements with a membrane being interposed between two of the supports (see Fig. 1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799